Citation Nr: 0843747	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  03-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Service connection for split right hallux nail, status 
post trauma.  

2.	Service connection for left ovary disorder. 

3.	Service connection for a lower back disorder.  

4.	Service connection for major depressive disorder (claimed 
as depression secondary to service-connected disorders).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran is reported to have had active service from 
December 1977 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Board remanded this matter for additional development in 
September 2006.  The issue of service connection for split 
right hallux nail is addressed in the REMAND portion of the 
decision below and is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's left ovary disorder is not related to 
service.  

2.	The veteran's lower back disorder is not related to 
service or to a service-connected disorder.  

3.	The veteran's depressive disorder is not related to 
service or to a service-connected disorder.  





CONCLUSIONS OF LAW

1.	A left ovary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

2.	A lower back disorder was not incurred in or aggravated by 
active service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  

3.	A depressive disorder was not incurred in or aggravated by 
active service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an ovary disorder, a lower 
back disorder, and a depressive disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2002 and September 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements of her claims, and of the evidence needed to 
substantiate her claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate her claims.  VA notified the 
veteran prior to the initial adjudication of her claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until 
September 2006, after the initial adjudications on appeal 
here.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran as a result of this 
untimely notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  

As the decision below will detail, the veteran's claims for 
service connection will be denied.  So no effective date or 
rating will be assigned here.  Moreover, following full 
notice, VA readjudicated the veteran's claims in the October 
2007 Supplemental Statement of the Case of record.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  As such, untimely 
notice regarding disability ratings and effective dates is 
nonprejudicial error in this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
her contentions.  The RO obtained medical records relevant to 
the appeal.  And VA provided the veteran with compensation 
examinations for her claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding her claims here.  

II.  The Merits of the Claims for Service Connection

The veteran's claims that she incurred ovary, lower back, and 
depressive disorders during service.  She also claims that 
she has lower back and depressive disorders that are 
secondary to service-connected disorders (the veteran is 
service connected for right meralgia parethetica, adhesions, 
residuals of salpingectomy, irritable bowel syndrome, right 
hip arthralgia, allergic rhinitis, and cervical lesions).  In 
the rating decisions on appeal in this matter, the RO denied 
her claims.  For the reasons set forth below, the Board 
agrees with those decisions.  

In her many statements of the record, the veteran offers 
several theories of entitlement to service connection for her 
disorders.  The Board addresses these theories separately 
below. 

	Service Connection Under 38 C.F.R. § 3.303

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).
  
In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record demonstrates that the veteran has 
current ovary, back, and depressive disorders.  See Pond, 
supra.  An August 2005 VA compensation examination report of 
record notes degenerative changes of the lumbosacral spine.  
An October 2006 VA compensation examination report of record 
notes chronic recurrent lumbosacral strain with left 
sciatica, while a June 2007 private medical report notes 
multilevel degenerative disc disease and degenerative facet 
disease.  A November 2006 VA compensation examination report 
of record notes a history of follicular ovary cysts, and 
current abdominal pain.  And a November 2006 VA compensation 
examination report of record notes a diagnosis of major 
depressive disorder.  See Pond, supra.  

The record also shows that the veteran experienced 
gynecological, back, and mental health disorders during 
service.  Service medical records show that the veteran had 
several gynecological disorders during service to include a 
tubal pregnancy, tubal ligation, urethritis, adhesions, a 
partial salpingectomy, vaginitis, complaints of chronic 
pelvic pain, an in-service miscarriage, and May 1982 
bilateral ovarian biopsies with findings of corpus luteum and 
follicular cysts.  Service medical records show that the 
veteran experienced a lower back strain in August 1979.  And 
service medical records show multiple complaints of stress 
and multiple visits to a service mental health center through 
1984-1985, and show that the veteran, in her August 1985 
discharge report of medical history, noted "depression or 
excessive worry" and "stress, compulsive eater."  See 
Pond, supra.  

Nevertheless, the Board finds service connection unwarranted 
for ovary, back, and depressive disorders because the medical 
evidence of record preponderates against the veteran's claims 
that these disorders relate to the symptomatology she 
experienced while serving on active duty.  

With regard to her ovary disorder:  the November 2006 VA 
examiner stated that the claims file had been reviewed, and 
that the veteran underwent a pelvic ultrasound and physical 
examination as part of the compensation examination.  The 
examiner noted the veteran's history of ovarian cysts.  But 
the examiner found the veteran's ovaries to be normal, and 
stated that the veteran's claimed lower abdominal pain was 
unrelated to service.  

With regard to the veteran's lower back disorder:  the 
October 2006 VA examiner stated that the claims file had been 
reviewed, and that the veteran had undergone physical 
examination as part of the compensation examination.  The 
examiner noted the veteran's in-service August 1979 back 
strain.  After noting the veteran's complaints, and noting 
the veteran's diagnoses, the examiner stated that it was less 
than likely that the veteran's back disorder related to the 
"singular, acute transitory" incident in August 1979.  In 
support of the opinion, the examiner noted that the veteran's 
August 1985 discharge reports of medical history and 
examination were negative for a back disorder, and that post-
service medical records dated in 2000 and 2005 indicated 
acute work-related lifting incidents.  

With regard to the veteran's depressive disorder:  the 
November 2006 VA examiner noted that she had reviewed the 
claims file and had examined the veteran prior to issuing her 
report.  She noted the veteran's many complaints of 
depression and sadness during and after service.  But the 
examiner found the veteran's depression unrelated to her 
service.  

As no other medical evidence of record addresses the third 
element of Pond - i.e., the issue of medical nexus between 
service and current disorder - the Board finds that the 
evidence of record preponderates against the veteran's claims 
for direct service connection for ovarian, lower back, and 
depressive disorders.  See Pond, supra.  

	Presumptive Service Connection under 38 C.F.R. §§ 3.307, 
3.309

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board notes that ovary and depressive disorders are not 
included within the list of disorders noted under 38 C.F.R. 
§ 3.309(a).  Arthritis is a listed disorder under this 
authority, however.  

The record indicates that the veteran has arthritis in her 
lower spine.  A February 2005 magnetic resonance imaging 
(MRI) report of record notes degenerative disc disease in the 
lumbar spine, the August 2005 VA examiner noted degenerative 
changes in the lumbosacral spine, and the private June 2007 
medical report of record notes degenerative changes in the 
lumbar spine.  Presumptive service connection is not 
warranted for lower spine arthritis, however, because the 
record indicates that the veteran did not develop this 
disorder within the first year of her discharge from service.  
In fact, the earliest evidence of record of lower spine 
arthritis is found in the February 2005 MRI report, which is 
dated almost 20 years following service.  Id.  

	Secondary Service Connection Under 38 C.F.R. § 3.310

The veteran argues that her depression should be service 
connected as it is secondary to her other service-connected 
disorders in general.  And she argues that her lower back 
disorder should be service connected because it is secondary 
to her service-connected right hip disorder and her service-
connected right meralgia parethetica.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, Board finds that the evidence of record 
preponderates against the veteran's secondary service 
connection claims.  In the unchallenged medical evidence 
found in the November 2006 VA compensation report and opinion 
addressing the veteran's depressive disorder, it is stated 
that the veteran's depression is likely unrelated to her 
service-connected disorders.  Moreover, in the unchallenged 
medical evidence found in the August 2005 VA compensation 
examination report and opinion addressing the veteran's lower 
back disorder, it is stated that the veteran's lower back 
disorder is likely unrelated to her right hip and right 
meralgia paresthetica disorders.  See 38 C.F.R. § 3.310.  
Finally, the Board notes the veteran's recent statements that 
her service-connected irritable bowel syndrome worsens the 
pain in her lower back.  The record contains no medical 
evidence relating her IBS to her lower back, however.  Id.  

Hence, the Board finds the preponderance of the evidence of 
record against the veteran's claims for service connection 
for ovary, lower back, or depressive disorders.  See Alemany, 
supra.  As the preponderance of the evidence is against the 
veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements.  While her statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for a left ovary disorder is denied.   

2.	Service connection for a lower back disorder is denied.  

3.	Service connection for a major depressive disorder is 
denied.    


REMAND

In its September 2006 remand, the Board requested that an 
examination and opinion be included in the record with regard 
to the veteran's service connection claim for split right 
hallux nail, status post trauma.  The claims file contains an 
October 2006 VA compensation examination report noting an 
examination of the veteran's right foot, and noting a 
diagnosis of "traumatic bifid nail plate, chronic, well 
controlled, and at this time (today) asymptomatic."  As the 
representative noted in the October 2008 statement of record, 
however, this report does not contain an opinion on whether 
the veteran's chronic nail plate disorder relates to her 
complaints in service.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who conducted the 
October 2006 examination of the veteran's 
right foot (or another appropriate 
specialist) should review the claims 
folder and then comment on the likelihood 
(likely, at least as likely as not, not 
likely) that the veteran's right great 
toe disorder (to include residuals of 
such a disorder) relates to her service.        

2.  Thereafter, the entire record should 
again be reviewed.  If any benefit sought 
on appeal for which a notice of 
disagreement has been filed remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


